In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00475-CR

QWENTON NARVELL BADGER,                       §   On Appeal from the 371st District
Appellant                                         Court

                                              §   of Tarrant County (1496031D)

V.                                            §   October 10, 2019

                                              §   Opinion by Justice Bassel

THE STATE OF TEXAS                            §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was a clerical error in the trial court’s judgment. The judgment is modified to reflect

that the trial court, not the jury, assessed punishment. It is ordered that the judgment

of the trial court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel